Exhibit 99.4 Financial Statement Request Form Rather than receiving financial statements by mail, you may choose to access them at www.sedar.com.If you would like to receive either interim financial statements and associated Management Discussion and Analysis and/or the annual financial statements and associated Management Discussion and Analysis, please make your selection below. Please select one or both of the following options: Interim Financial Statements Annual Financial Statements Name: Address: Street Name & Number Apt. or Suite CityProv or State CountryPostal or Zip Code Email Address: Preferred Method of Communication: Email: or Mail: *Signature: Date: PLEASE RETURN YOUR COMPLETED REQUEST FORM BY MAIL TO: ALMADEN MINERALS LTD. 1103- VANCOUVER, BC V6C 2T8 OR BY FAX TO:604-689-7645 OR BY EMAIL TO:info@almadenminerals.com
